         Case 1:07-cr-00003-LAP Document 875 Filed 10/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LEVAR GAYLE,

                       Plaintiff,              No. 17-CV-8942 (LAP)

-against-                                      No. 07-CR-03-23 (LAP)

UNITED STATES OF AMERICA,                               ORDER

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     In light of the Court’s denial of Mr. Gayle’s motion [dkt.

no. 15] to vacate, set aside, or correct his conviction and

sentence under 28 U.S.C. § 2255, the Clerk of the Court shall

mark this case closed and all pending motions denied as moot.

SO ORDERED.

Dated:       October 23, 2020
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
